DETAILED ACTION
This Office Action is in response to Applicants Application filed on October 24, 2021.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26, 2022 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,771,524.   Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are broader in scope and thus encompass the subject matter already claimed in allowed U.S. Pat. No. 10,771,524.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montuno et al (hereinafter, “Montuno”, U.S. Pub. No. 2012/0290650) in view of Beck.
As per claims 1, 9 and 17, Montuno discloses a computer-implemented method, non-transitory physical storage medium utilized by a tracker server for distributing a data file within a decentralized data delivery network, comprising: 
receiving a peer list request from a viewer peer node in the network for accessing one or more target fragments of the data file (paragraph 0043: discloses a peering obtaining a peer list), wherein the d network comprises a plurality of peer-to-peer connections connecting a plurality of peer nodes (paragraphs 0041 and 0042; discloses a peer-to-peer connections connecting first and second peer);
 extracting, from the received peer list request, a content type of the data file, and a viewer location of the viewer peer node (paragraph 0044; discloses a first peer selecting content from different peers);
 generating a cacher peer list by selecting, from peer nodes currently active in the network (paragraph 0046; discloses a peer list that includes reachable peers), one or more cacher peer nodes to provide access to the one or more target fragments of the data file (paragraph 0044; discloses peers that have different portions of the content), wherein at least one selected cacher peer node is selected based on the viewer location of the viewer peer node, a cacher location of the at least one selected cacher peer node, and the content type of the data file (paragraphs 0045 and 0046; discloses selecting a peer from the peer list based on current connections, distant from the peer); and 
transmitting the generated cacher peer list to the viewer peer node (paragraph 0048; disclose sending a peer list to the peer node to accept the content request).
However, Montuno does not explicitly disclose:
a decentralized data delivery network.
Beck discloses a protocol and architecture for the decentralization of content delivery comprising:
a decentralized data delivery network (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Montuno by incorporating or implementing decentralization of content delivery to provide a client with content from content delivery networks via tiered caches of content hosted by Internet Service Providers.
As per claims 2, 10 and 18, Montuno discloses the invention substantially as claims discussed above.
However, Montuno does not explicitly disclose:
wherein the decentralized data delivery network implements a hybrid architecture comprising the plurality of peer connections layered over a content delivery network (CDN) having at least one CDN server providing a plurality of fragments of the data file to one or more of the plurality of peer nodes.
Beck discloses a protocol and architecture for the decentralization of content delivery comprising:
wherein the decentralized data delivery network implements a hybrid architecture comprising the plurality of peer connections layered over a content delivery network (CDN) having at least one CDN server providing a plurality of fragments of the data file to one or more of the plurality of peer nodes (paragraphs 0020 and 0034).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Montuno by incorporating or implementing decentralization of content delivery to provide a client with content from content delivery networks via tiered caches of content hosted by Internet Service Providers.
As per claims 3, 11 and 19, Montuno discloses:
determining an optimal distribution of a second plurality of fragments of the data file to two or more cacher peer nodes of the network (paragraph 0046), 
wherein the content type of the data file is selected from the group consisting of video-on-demand (VOD) and a binary large object (BLOB) (paragraph 0048), and 
wherein the optimal distribution defines which of the second plurality of fragments of the data file each of the two or more cacher peer nodes should download from the CDN server (paragraph 0046). 
As per claims 4, 12 and 20, Montuno further discloses:
receiving a ping message periodically from each peer node currently active as a cacher peer node in the network (paragraph 0076).
However, Montuno does not explicitly disclose:
a decentralized data delivery network.
Beck discloses a protocol and architecture for the decentralization of content delivery comprising:
a decentralized data delivery network (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Montuno by incorporating or implementing decentralization of content delivery to provide a client with content from content delivery networks via tiered caches of content hosted by Internet Service Providers.
As per claims 7 and 15, Montuno discloses:
wherein the viewer location of the viewer peer node is selected from the group consisting of a network location represented by an Internet Protocol (IP) address, and a geolocation represented by a latitude and a longitude (paragraph 0046).
As per claims 8 and 16, Montuno further discloses:
receiving an identifier (ID) request from the viewer peer node (paragraph 0056); and
transmitting, in response to receiving the ID request, a network ID to the viewer peer node, for use within the network (paragraph 0046).
However, Montuno does not explicitly disclose:
a decentralized data delivery network.
Beck discloses a protocol and architecture for the decentralization of content delivery comprising:
a decentralized data delivery network (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Montuno by incorporating or implementing decentralization of content delivery to provide a client with content from content delivery networks via tiered caches of content hosted by Internet Service Providers.

Claim(s) 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montuno et al (hereinafter, “Montuno”, U.S. Pub. No. 2012/0290650) in view of Beck and in further view of Hessler (U.S. pub. No. 2017/0124562).
As per claims 5 and 13, Montuno in view of Beck further discloses:
determining a peer group for the selected cacher peer node to share the data file with the viewer peer node and at least a second viewer peer node, based on the cacher location, the viewer location, a location of the second viewer peer node, and a content type of the data file (paragraph 0062).
However, Montuno in view of Beck does not explicitly disclose:
sending, to the selected cacher peer node, a payment authorization certificate authorizing the sharing of the data file with the viewer peer node and the at least the second viewer peer node.
Hessler discloses a system and method for securing and monetizing peer-to-peer digital content comprising:
sending, to the selected cacher peer node, a payment authorization certificate authorizing the sharing of the data file with the viewer peer node and the at least the second viewer peer node (paragraphs 0023 and 0068).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Montuno in view of Beck by incorporating or implementing access payment to allow a peer to authenticate and authorize via peer payment to the sender peer for sharing content in a timely and efficient manner.
As per claims 6 and 14, Montuno in Beck discloses the invention substantially as claims discussed above.
However, Montuno in view of Beck does not explicitly disclose:
sending a payment authorization certificate to the selected cacher peer node on the cacher peer list, to authorize the sharing of the data file to the viewer peer node;
receiving a service receipt from the selected cacher peer node on the cacher peer list, wherein the service receipt was signed by the viewer peer node after receiving at least one of the one or more target fragments of the data file from the at least one selected cacher peer node; and
sending, to the selected cacher peer node, an updated off-chain transaction that encodes a total payment amount including a payment amount for the at least one of the one or more target fragments of the data file.
Hessler discloses a system and method for securing and monetizing peer-to-peer digital content comprising:
sending a payment authorization certificate to the selected cacher peer node on the cacher peer list, to authorize the sharing of the data file to the viewer peer node (paragraphs 0068 and 0097);
receiving a service receipt from the selected cacher peer node on the cacher peer list, wherein the service receipt was signed by the viewer peer node after receiving at least one of the one or more target fragments of the data file from the at least one selected cacher peer node (paragraph 0068 and 00118); and
sending, to the selected cacher peer node, an updated off-chain transaction that encodes a total payment amount including a payment amount for the at least one of the one or more target fragments of the data file (paragraphs 0023 and 0068).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Montuno in view of Beck by incorporating or implementing access payment to allow a peer to authenticate and authorize via peer payment to the sender peer for sharing content in a timely and efficient manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
September 23, 2022